              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA,       )
                                )
         Plaintiff,             )
                                )
    v.                          )       1:18CR68-2
                                )
JEAN JESUS RODRIGUEZ-SILVA,     )
                                )
         Defendant.             )


                              ORDER

    On April 8, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 79, 80.) No objections were

filed within the time limits prescribed by Section 636.

    Therefore, the court need not make a de novo review and the

Magistrate Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that Defendant’s paper-filing,

(Doc. 77), is STRICKEN as frivolous and that the Order of

Garnishment, (Doc. 75), is AFFIRMED.

    This the 1st day of May, 2019.




                         _______________________________________
                              United States District Judge
